DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on March 15, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 15 is objected to because of the following informalities:
Examiner suggests amending line 9 of claim 15 to read “the copy operation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (Pub. No. US 2018/0211708) in view of Nam et al. (2021/0149796).

Claim 1:
Igahara et al. disclose a storage device connectable to a host, comprising: 
a nonvolatile memory [fig. 1 – NAND Flash Memory 5]; and 
a controller electrically connected to the nonvolatile memory [fig. 1 – Controller 4], wherein 
the controller is configured to select a first mode as a write mode to write data from the host to the nonvolatile memory when the controller receives a first instruction from the host [fig. 1; par. 0070 – The controller dynamically selects a write mode. (“The write control unit 21 adaptively controls a write mode for writing data received from the host 2 to the NAND flash memory 5 in order to improve the performance of the SSD 3 as much as possible without causing a decrease in lifespan of the SSD 3. That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)];  
n-bit data is written into a memory cell in a first area of the nonvolatile memory in the first mode [fig. 1; par. 0070 – The controller dynamically selects a write mode. N-bits are written in a first mode. (“That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)]; and
n is a positive integer more than or equal to 1 [fig. 1; par. 0070 – The controller dynamically selects a write mode. N is an integer of one or more (“n is an integer of one or more, and m is an integer greater than n.”)];
However, Igahara et al. do not specifically disclose:
the controller is configured to select another mode different from the first mode as the write mode when the controller receives a second instruction from the host [Igahara et al. disclose dynamically selecting a write mode, however, do not specifically disclose selecting a write mode according to an instruction from the host.].
 In the same field of endeavor, Nam et al. disclose:
the controller is configured to select another mode different from the first mode as the write mode when the controller receives a second instruction from the host [pars. 0030, 0050-0051, 0053 – The command includes the data storage method (i.e. SLC, TLC, or MLC). (“For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include write commands, as taught by Nam et al., in order to allow the host to select the write mode.

Claim 2 (as applied to claim 1 above):
Nam et al. disclose, 
wherein the first instruction is configured to enable the storage device to execute a write operation in the first mode [pars. 0030, 0050-0051, 0053 – The command includes the data storage method (i.e. SLC, TLC, or MLC), and as such, enables a write operation in a first mode. (“For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)]; and 
the second instruction is configured to disable the storage device from executing the write operation in the first mode [pars. 0030, 0050-0051, 0053 – The command includes the data storage method (i.e. SLC, TLC, or MLC), and as such, enables a write operation in a first mode, and as such, when the write mode differs from a first mode, that mode is disabled for the write operation. (“For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)]. 
 
Claim 3 (as applied to claim 1 above):
Nam et al. disclose, 
wherein the controller is configured to select a second mode as the write mode when the controller receives the second instruction [pars. 0030, 0050-0051, 0053 – The second mode may be MLC, TLC, or QLC. (“Each of the memory cells of the memory cell array may be a single level cell (SLC) for storing 1-bit data, a multi-level cell (MLC) for storing 2-bit data, a triple level cell (TLC) for storing 3-bit data, or a quadruple level cell (QLC) for storing 4-bit data. The memory cell array may include one or more of the SLCs, the MLCs, the TLCs and the QLCs.” … “For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)];  
m-bit data is written into a memory cell of a second area of the nonvolatile memory in the second mode [pars. 0030, 0050-0051, 0053 – The second mode may be MLC or TLC, each of which write more bits than SLC. (“Each of the memory cells of the memory cell array may be a single level cell (SLC) for storing 1-bit data, a multi-level cell (MLC) for storing 2-bit data, a triple level cell (TLC) for storing 3-bit data, or a quadruple level cell (QLC) for storing 4-bit data. The memory cell array may include one or more of the SLCs, the MLCs, the TLCs and the QLCs.” … “For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)]; and 
m is a positive integer more than n [pars. 0030, 0050-0051, 0053 – The second mode may be MLC or TLC, each of which write more bits than SLC. (“Each of the memory cells of the memory cell array may be a single level cell (SLC) for storing 1-bit data, a multi-level cell (MLC) for storing 2-bit data, a triple level cell (TLC) for storing 3-bit data, or a quadruple level cell (QLC) for storing 4-bit data. The memory cell array may include one or more of the SLCs, the MLCs, the TLCs and the QLCs.” … “For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)]. 

Claim 6 (as applied to claim 3 above):
Igahara et al. disclose, 
wherein the controller is configured to select the second mode as the write mode after the controller stops executing a write operation in the first mode [fig. 1; par. 0070 – The controller dynamically selects a write mode. (“The write control unit 21 adaptively controls a write mode for writing data received from the host 2 to the NAND flash memory 5 in order to improve the performance of the SSD 3 as much as possible without causing a decrease in lifespan of the SSD 3. That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)].

Claim 7 (as applied to claim 1 above):
Igahara et al. disclose:
wherein the nonvolatile memory includes blocks, each of the blocks being a unit of data erase [fig. 1; par. 0049 – “The block unit is a minimum erase unit. The blocks are also referred to as "erase blocks" or are simply referred to as "physical blocks".”];  
each of the blocks is an active block storing valid data and a free block storing no valid data [figs. 9-10; par. 0163 – “The blocks are classified as an active block which contains valid data and a free block which does not contain valid data and is capable of being used in the writing of new data.”]; and 
the controller is configured to execute a free block generation operation to increase a number of the free blocks in the first area when the controller receives the second instruction [pars. 0182, 0272 – Garbage collection is performed in response to write operations consuming free blocks. (“The garbage collection control unit 24 performs the garbage collection in order to increase the number of blocks (in this example, the complete free blocks and the SLC free blocks) in which the data items are able to be written.” … “When the data items are continuously written with no change in the write mode, the number of remaining free blocks is decreased up to a certain threshold. In doing so, the garbage collection control unit 24 performs the garbage collection in order to increase the number of free blocks.”)]. 
 
Claim 8 (as applied to claim 7 above):
Igahara et al. disclose, 
wherein the free block generation operation includes a garbage collection or a compaction [fig. 1; par. 0093 – Garbage collection. (“The garbage collection control unit 24 performs the garbage collection in order to increase the number of free blocks in which the data items can be written.”)]. 

Claim 16:
Igahara et al. disclose a storage system comprising: 
a host [fig. 1 - Host 2]; and 
a storage device connectable to the host [fig. 1 – SSD 3], wherein 
the storage device includes a nonvolatile memory and a controller electrically connected to the nonvolatile memory [fig. 1 – SSD 3 contains controller 4 and NAND flash memory 5.];  
the controller is configured to select a first mode as a write mode to write data from the host to the nonvolatile memory when the controller receives a first instruction from the host [fig. 1; par. 0070 – The controller dynamically selects a write mode. (“The write control unit 21 adaptively controls a write mode for writing data received from the host 2 to the NAND flash memory 5 in order to improve the performance of the SSD 3 as much as possible without causing a decrease in lifespan of the SSD 3. That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)];  
n-bit data is written into a memory cell of a first area of the nonvolatile memory in the first mode [fig. 1; par. 0070 – The controller dynamically selects a write mode. N-bits are written in a first mode. (“That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)]
n is a positive integer more than or equal to 1 [fig. 1; par. 0070 – The controller dynamically selects a write mode. N is an integer of one or more (“n is an integer of one or more, and m is an integer greater than n.”)];  
However, Igahara et al. do not specifically disclose:
the host is configured to transmit a first instruction to the storage device when a priority is given to a performance, and a second instruction to the storage device when a priority is given to a size;
and the controller is configured to select another mode different from the first mode as the write mode when the controller receives a second instruction from the host [Igahara et al. disclose dynamically selecting a write mode, however, do not specifically disclose selecting a write mode according to an instruction from the host.]. 
In the same field of endeavor, Nam et al. disclose:
the host is configured to transmit a first instruction to the storage device when a priority is given to a performance, and a second instruction to the storage device when a priority is given to a size [pars. 0030, 0050-0051, 0053 – The command includes the data storage method (i.e. SLC, TLC, or MLC). SLC prioritizes performance and other write modes prioritize size. (“For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)];
and the controller is configured to select another mode different from the first mode as the write mode when the controller receives a second instruction from the host [pars. 0030, 0050-0051, 0053 – The command includes the data storage method (i.e. SLC, TLC, or MLC). (“For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)].
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include write commands, as taught by Nam et al., in order to allow the host to select the write mode.
 
Claim 17:
Igahara et al. disclose a control method for controlling a nonvolatile memory, comprising: 
selecting a first mode as a write mode to write data from a host to the nonvolatile memory upon receiving a first instruction from the host [fig. 1; par. 0070 – The controller dynamically selects a write mode. (“The write control unit 21 adaptively controls a write mode for writing data received from the host 2 to the NAND flash memory 5 in order to improve the performance of the SSD 3 as much as possible without causing a decrease in lifespan of the SSD 3. That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)], wherein 
n-bit data is written into a memory cell of a first area of the nonvolatile memory cell in a first area of the nonvolatile memory in the first mode [fig. 1; par. 0070 – The controller dynamically selects a write mode. N-bits are written in a first mode. (“That is, the write control unit 21 is configured to dynamically switch the write mode between a first mode in which n-bit data is written per memory cell and a second mode in which m-bit data is written per memory cell. In this example, n is an integer of one or more, and m is an integer greater than n.”)], and 
n is a positive integer more than or equal to 1 [fig. 1; par. 0070 – The controller dynamically selects a write mode. N is an integer of one or more (“n is an integer of one or more, and m is an integer greater than n.”)].
However, Igahara et al. do not specifically disclose:
selecting another mode different from the first mode as the write mode upon receiving a second instruction from the host [Igahara et al. disclose dynamically selecting a write mode, however, do not specifically disclose selecting a write mode according to an instruction from the host.],
In the same field of endeavor, Nam et al. disclose:
selecting another mode different from the first mode as the write mode upon receiving a second instruction from the host [pars. 0030, 0050-0051, 0053 – The command includes the data storage method (i.e. SLC, TLC, or MLC). (“For example, the pre-command packet may include a data storage method (e.g., reliability mode, such as SLC, TLC or MLC), a flash write/read command indication, and address information.” … “When a write command is received from the host device, a pre-command packet may include a data storage method (e.g., a reliability mode, such as SLC, TLC or MLC), a channel, a chip enable CE, a NAND row address, a NAND column address, a buffer address, a flash write command indication and data to be written. The data to be written may indicate user data.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include write commands, as taught by Nam et al., in order to allow the host to select the write mode.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (Pub. No. US 2018/0211708) in view of Nam et al. (2021/0149796) as applied to claim 3 above, and further in view of Iyer et al. (Pub. No. US 2006/0161706).

Claim 4 (as applied to claim 3 above):
Igahara et al. and Nam et al. disclose all the limitations above but do not specifically disclose: 
wherein the controller is configured to stop executing a write operation in the first mode when the controller receives from the host a third instruction indicating a target size of data written in the first mode, and a write data size in the first mode reaches the target size. 
 In the same field of endeavor, Iyer et al. disclose:
wherein the controller is configured to stop executing a write operation in the first mode when the controller receives from the host a third instruction indicating a target size of data written in the first mode, and a write data size in the first mode reaches the target size [par. 0038 – The write operation completes when the amount of data indicated in the command has been written. (“Once the read or write request completes (e.g., once a size or amount of data specified by the byte count included in request is transferred), the first logic 120 may set such channel 200, 202 to an idle state.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Igahara et al. .
 
Allowable Subject Matter
Claims 5 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



26 March 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139